DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  the phrase “ at least one nanosheet layer segment(s)”  in line 7 should be changed to 
–at least one nanosheet layer segment--  to correct the antecedent basis.
Claim 8 is objected to because of the following informalities:  the phrase “ at least one nanosheet layer segment(s)”  in lines 10 and 11 should be changed to 
–at least one nanosheet layer segment--  to correct the antecedent basis.
Claim 15 is objected to because of the following informalities:  the phrase “ at least one nanosheet layer segment(s)”  in line 8 should be changed to 
–at least one nanosheet layer segment--  to correct the antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cea (US 2020/0105755) in view of Teo (US 2020/0119203).
Regarding claim 1, Cea discloses a nanosheet field effect transistor device (Fig.1), comprising: a first source/drain (102)1 and a second source/drain (104)(1) on a substrate (110); at least one nanosheet layer (116) segment disposed between the first source/drain and the second source/drain ([0031]); a gate dielectric layer (122) on each of the at least one nanosheet layer segment(s); transition metal nitride work function block on the gate dielectric layer and the at least one nanosheet layer segment(s) ([0039]); and a capping layer on the work function material block ([0039]; note: cap layer). 
Cea does not discloses that the work function metal nitride layer is an oxygen rich metal nitride layer.  
	Teo however discloses the work function material block is an oxygen rich
transition metal nitride ([0075)).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Cea with Teo to have the work function material block
is an oxygen rich transition metal nitride because these are typical materials for forming work function layers (Teo, [0075)]).
Regarding claim 2, Cea discloses wherein the gate dielectric layer is on the substrate and between the substrate and the oxygen rich transition metal nitride work function block ([0039]).  
Regarding claim 3, Teo discloses wherein the oxygen rich transition metal nitride is selected from the group consisting of titanium oxynitride (TiON) ([0075]).
Regarding claim 4, Cea discloses wherein the gate dielectric layer is a high-k dielectric material ([0039]).  
Regarding claim 5, Cea discloses wherein the gate dielectric layer is not aluminum oxide (AlO) ([0039]).  
Regarding claim 15, Cea discloses a nanosheet field effect transistor device, comprising: a first source/drain (Fig.1, numeral 102) and a second source/drain (104) on a substrate (110); at least one nanosheet layer segment  (116) disposed between the first source/drain (102) and a second source/drain (104); a gate dielectric layer (122) on each of the at least one nanosheet layer segment(s)  (116) and on a mesa underneath the at least one nanosheet layer segment (116); a transition metal nitride work function block  ([0039])) on the gate dielectric layer (122)  and the at least one nanosheet layer segment(s) (116); and a capping layer  ([0039]) on the work function material block (), wherein the capping layer is an oxygen diffusion barrier ([0039]; note capping layer is tungsten).
Cea does not discloses that the work function metal nitride layer is an oxygen rich metal nitride layer.  
Teo however discloses the work function material block is an oxygen rich
transition metal nitride ([0075)).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Cea with Teo to have the work function material block is an oxygen rich transition metal nitride because these are typical materials for forming work function layers (Teo, [0075)]).
Regarding claim 18, Cea discloses wherein the capping layer is a metal selected from the group consisting of tungsten (W) ([0039]).
Regarding claim 19, Cea discloses wherein the first source/drain and the second source/drain are both doped with a p-type dopant ([0024]; [0025]).  
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Cea in view of Teo as applied to claim 4 above, and further in view of Dewey (US 2020/028787024).
Regarding claim 6, Cea in view of Teo does not disclose a device template, wherein the gate dielectric layer and the oxygen rich transition metal nitride work function block is around at least three sides of the device template.  
Dewey however discloses a device template (Fig.4B, numeral 420, [0043]), wherein the gate dielectric layer (171) and the oxygen rich transition metal nitride work function block (170) is around at least three sides of the device template (420).  
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to modify Cea in view of Teo with Dewey to have a device template, wherein the gate dielectric layer and the oxygen rich transition metal nitride work function block is around at least three sides of the device template for the purpose of fabrication a high density FinFet device (Dewey, [0001], [0002]).  
Regarding claim 7, Cea discloses wherein the capping layer is a metal selected from the group consisting of tungsten (W), cobalt (Co), copper (Cu), platinum (Pt), and combinations thereof ([0039]).
Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chung (US 2018/0130905) in view of Teo.
Regarding claim 15, Chung discloses a nanosheet field effect transistor device, comprising: a first source/drain (Fig.6, numeral 150) and a second source/drain (150) on a substrate (100); at least one nanosheet layer segment  (120) disposed between the first source/drain (150) and a second source/drain (150); a gate dielectric layer (Fig.9, numeral 147) on each of the at least one nanosheet layer segment(s)  (120) and on a mesa underneath the at least one nanosheet layer segment (Fig.9); a transition metal nitride work function block  (131a) on the gate dielectric layer (147) ([0121]) and the at least one nanosheet layer segment(s) (120); and a capping layer  (131b) on the work function material block (131a) ([0156]), wherein the capping layer is an oxygen diffusion barrier ([0054]).
	Chung does not disclose that the work function metal nitride layer is an oxygen rich metal nitride layer.  
	Teo however discloses the work function material block is an oxygen rich
transition metal nitride ([0075)).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was filed to modify Chung with Teo to have the work function material block is an oxygen rich transition metal nitride because these are typical materials for forming work function layers (Teo, [0075)]).
Regarding claim 16, Teo discloses wherein the oxygen rich transition metal nitride is selected from the group consisting of titanium oxynitride (TiON) ([0075]).
	Regarding claim 20, Chung does not explicitly wherein the nanosheet field effect transistor device has a threshold voltage between about 0 volts and 200 mV.
Chung however discloses that the threshold voltage can be adjusted by the work function layer ([0054]).
It would have been therefore obvious to one of ordinary skill in the art at the time the invention was filed to adjust the threshold voltage to be in the claimed range for the purpose of optimization device performance.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of Teo as applied to claim 16 above, and further in view of Kitano (US 2013/0285158).
Regarding claim 17, Chung in view of Teo does not disclose wherein the oxygen rich transition metal nitride has an oxygen concentration in a range of about 5 atomic percent (at.%) to about 25 at.%.  
	Kitano however discloses that the oxygen concentration affects the effective work function ([0049]; Fig.5). Thus, the prior art well recognizes the oxygen concentration is critical for the oxygen containing work function layers.  The oxygen concentration therefore is art-recognized result-affecting variables/parameters.
According to well established patent law precedent (see, for example, M.P.E.P. § 2144.05) therefore it would have been obvious to optimize (for example by routine experimentation) the oxygen concentration in TiON layer for the purpose of achieving the desired effective work function (Kitano, [0049]).
Allowable Subject Matter
Claims 8-14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the search of the prior art does not disclose or reasonably suggest a device template disposed between the first source/drain and the second source/drain, wherein the at least one nanosheet layer segment is between the device template and the substrate; a gate dielectric layer on the device template; an oxygen rich transition metal nitride work function block on the gate dielectric layer, the at least one nanosheet layer segment(s), and between the device template and a top one of the at least one nanosheet layer segment(s) as required by independent claim 8.
Claims 9-14 are allowable due to their dependence on allowable claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891